Mr. Justice Fisher
delivered the opinion of the court.
The defendant in error brought this suit in the circuit court of Chickasaw county upon an account for work done by him as a carpenter in building a house for the plaintiff in error.
The defendant below moved the court for a new trial, on the ground that the verdict was against the evidence introduced on the trial, which motion being overruled, the defendant took a bill of exceptions, which contains the evidence.
It is certain that the jury must have disregarded the evidence introduced on behalf of the defendant below, otherwise they could not have found a verdict, after allowing the several set-offs of the defendant, for more than one or two hundred dollars. The witness Hally proves, that “Bolding proposed to put some fine cornice on the house; that Britney objected, stating that it would cost too much, and that he, Bolding, must remember what he had said before commencing the work that the house was not to cost more than §400.” The witness further says, that Bolding then made a calculation, and said to Britney that he could put on the cornice and his bill would not exceed five or six hundred dollars for the entire work.
This amounted to an agreement that if Britney would permit the cornice to be put on the house, that not more than six hundred dollars would be charged for the entire work. This appears to be exclusive of another job undertaken at one hundred and fifty dollars. The two sums amounting to seven hundred and fifty dollars make the amount, assuming the evidence to be true, which the plaintiff would be entitled to recover. Deduct from this the set-off’s, amounting to over five hundred dollars, an error appears in the verdict to the prejudice of the defendant, exceeding the sum of two hundred dollars; for which the judgment ought to be reversed.
Judgment reversed, new trial granted, and cause remanded.